On the facts found by Court of Appeal there is no error of law in the judgment complained of.
SANDERS, J., is of the. opinion that a writ should be granted.
TATE, J., is of the opinion that this writ should be granted as to assignments of error (a) and (d).
BARHAM, J., is of the opinion the writ should be granted as well as application No. 52,374, 261 La. 774, 260 So.2d 701. Several defendants are solidarily liable for acts which constituted breaches of duty and in fact contributing to the harm — they were negligent.